El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Presentadas para su inscripción en el Registro de la Pro-piedad de Guayama las escrituras públicas números 25 y 26, otorgadas el 6 de febrero de 1924, el registrador negó la ins-cripción solicitada por los siguientes motivos;
Porque de los mismos documentos aparece una indebida acumulación de acciones y porque los edictos anunciando la subasta no se publicaron de acuerdo con la ley. Anotó ade-más el registrador los defectos subsanables de no transcri-birse en la escritura o acompañarse a la misma copias cer-tificadas de la orden de ejecución, orden de requerimiento, edictos y prueba de su publicación y acta de subasta.
Cuanto se lia. dicho en la opinión emitida en el día de lioy para fundar la resolución de la corte en el recurso gu-bernativo núm. 590, en relación con la publicación de los edictos y con los defectos subsanables, -es aplicable y se aplica para resolver dichas cuestiones levantadas por el re-gistrador en sus notas puestas al pie de las indicadas escri-turas números 25 y 26.
*551Examinaremos ahora la única cuestión nueva envuelta en los recursos: la acumulación.
De la escritura número 25 consta que se ejecutaron en un solo procedimiento dos hipotecas, una por mil dólares so-.bre las fincas que designaremos con las letras A y B y otra por novecientos impuesta sobre las fincas A y O, siendo Ci-priano Manrique el dueño de los dos créditos y los esposos Belpré-Torrens los deudores dueños de las tres fincas.
Y de la escritura número 26 aparece que se ejecutaron en un solo procedimiento dos hipotecas que pesaban sobre una sola finca, siendo Manrique el dueño de las hipotecas y doña Elena Eufrasia Ajenjo la deudora dueña de la finca hipotecada.
Para sostener su criterio en contra de la calificación del Registrador, invoca el recurrente el artículo 176 del Regla-mento Hipotecario que dice, en su segundo y último párrafo: “Las disposiciones de la Ley de Enjuiciamiento Civil vi-gente en Cuba, Puerto Rico y Filipinas, serán aplicables a estos procedimientos como supletorias en cuanto no se opon-gan a lo prescrito en la Hipotecaria o en el presente regla-mento.” Y sostiene que pudiendo acumularse acciones de acuerdo con los preceptos de la Ley de Enjuiciamiento Civil, pueden también acumularse las que tienen por objeto el co-bro de créditos hipotecarios entre las mismas partes, ya que nada en contrario dispone la ley especial sobre la materia.
Ni el recurrente ni el registrador citan jurisprudencia directamente aplicable, ni opiniones de comentaristas en pro o en contra. El registrador en un alegato supletorio in-siste en que “aun en la hipótesis de que el criterio del re-currente en relación con la acumulación fuera aceptable, nunca podrá serlo en el caso a que se refiere la escritura No. 25, recurso No. 591, pues el efecto en este caso es el de hacer responsables de las hipotecas acumuladas todas las fincas ejecutadas, cuando en realidad, algunas de ellas no están gravadas por ambos créditos.”
No vemos que exista una verdadera razón de peso con-*552traria a la acumulación. La práctica está en armonía tanto con los preceptos de la antigua Ley de Enjuiciamiento Civil, como con los del vigente Código, y no creemos que con ello se ocasione perjuicio al deudor, si todos los trámites se cum-plen debidamente. Podría decirse que quizá se obtendría un mejor precio anunciando el remate de cada finca aisla-damente, pero el liecho de que se ejecuten las hipotecas en un solo procedimiento no quiere decir que el remate de cada finca deje de ser aislado. Quizá el hecho de anunciarse el remate de varias fincas para el mismo día sea beneficioso porque atraiga mayor número de postores. Además, en el caso de seguirse procedimientos separados, tratándose como se trata del mismo acreedor y de los mismos deudores, ló-gico es pensar que todo hubiera seguido un curso igual con la única diferencia de haberse radicado cuatro procedimien-tos en vez de dos. El único perjudicado sería quizá el Pueblo de Puerto Eico que percibió menos derechos, pero esta circunstancia se compensa con el interés que el propio pueblo tiene en simplificar los procedimientos judiciales.
Debe revocarse la nota recurrida en cuanto a los defec-tos insubsanables y confirmarse en cuanto a los subsanables en ella apuntados.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.